DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
RE claim 1, as amended, the prior-art does not teach a rotor of an electric motor, comprising: a sleeve fixed radially outside of a rotary shaft; a plurality of magnets disposed radially outside of the sleeve; and a cylindrical reinforcing member surrounding the plurality of magnets so as to contact with outer surfaces of the plurality of magnets, and holding the plurality of magnets between the sleeve and the reinforcing member, wherein each of the plurality of magnets includes: a central portion in a circumferential direction, which contacts with the sleeve; and an end portion in the circumferential direction, which has a thickness smaller than that of the central portion and which forms a gap between the sleeve and the end portion, wherein the end portion of the magnet includes: a second inner surface extending so as to form the gap; and a protrusion extending radially inward from the second inner surface so as to contact with the sleeve. 
Claims 2-6 and 8-10 are allowable for their dependency on claim 1.
RE claim 7, as amended, the prior-art does not teach a rotor of an electric motor, comprising: a sleeve fixed radially outside of a rotary shaft; a plurality of magnets wherein each end portion has a thickness smaller than that of the central portion and which forms a first gap between the sleeve and the end portion, and wherein directly adjacent end portions form a second gap between the reinforcing member, the sleeve, and the adjacent end portions.

None of the prior art references of the record, either stand-alone or in combination, has taught or suggest the above-mentioned features in combination with other limitations recited in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532. The examiner can normally be reached Monday-Friday 9AM-6PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS TRUONG/Primary Examiner, Art Unit 2834